DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 11-13, 19 and 20 of U.S. Patent No. 11,146,763. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are a broader version of the claims of the U.S. Patent.
Instant Application – 17/498,140
U.S. Patent No. 11,146,763
1. An artistic effect system comprising: an eyewear device including: 

a frame; 




and a depth-capturing camera supported by the frame, 

wherein: the depth-capturing camera includes at least two visible light cameras with overlapping fields of view, and the at least two visible light cameras includes a left visible light camera to capture a left raw image and a right visible light camera to capture a right raw image; 

an image display for presenting images, including an original image, wherein the original image is based on the left raw image, a left processed image, the right raw image, a right processed image, or combination thereof; 

an image display driver coupled to the image display to control the image display to present the original image; 

a user input device to receive an artistic effect selection from a user to apply an artistic effect as a photo filter or a photo lens to the presented original image; 

a memory; 

a processor coupled to the depth-capturing camera, the image display driver, the user input device, and the memory; 

and programming in the memory, wherein execution of the programming by the processor configures the artistic effect system to perform functions, including functions to: 

capture, via the depth-capturing camera, the left raw image and the right raw image; 













present, via the image display, the original image; 

receive, via the user input device, the artistic effect selection from the user to apply to the presented original image; 

generate, at least one artistic effect image with an artistic effect scene, by applying the artistic effect selection from the user to: (i) the left raw image or the left processed image to create a left artistic effect image, (ii) the right raw image or the right processed image to create a right artistic effect image, or (iii) combination thereof; 











and present, via the image display, the artistic effect image.
1. An artistic light field effect system comprising: an eyewear device including: 

a frame including a bridge; 

a temple connected to a lateral side of the frame; 

and a depth-capturing camera, 


wherein: the depth-capturing camera includes at least two visible light cameras with overlapping fields of view, and the at least two visible light cameras includes a left visible light camera to capture a left raw image and a right visible light camera to capture a right raw image; 

an image display for presenting images, including an original image, wherein the original image is based on the left raw image, a left processed image, the right raw image, a right processed image, or combination thereof; 

an image display driver coupled to the image display to control the image display to present the original image; 

a user input device to receive an artistic effect selection from a user to apply an artistic effect as a photo filter or a photo lens to the presented original image; 

a memory; 

a processor coupled to the depth-capturing camera, the image display driver, the user input device, and the memory; 

and programming in the memory, wherein execution of the programming by the processor configures the artistic light field effect system to perform functions, including functions to: 

capture, via the depth-capturing camera, the left raw image and the right raw image; 

calculate: (i) a left image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, and (ii) a right image disparity map between the right pixel matrix and the left pixel matrix, 

wherein: the left raw image or the left processed image include the left pixel matrix, and the right raw image or the right processed image include the right pixel matrix; 

present, via the image display, the original image; 

receive, via the user input device, the artistic effect selection from the user to apply to the presented original image; 

create, at least one artistic effect image with an artistic effect scene, by applying the artistic effect selection from the user to: (i) the left raw image or the left processed image to create a left artistic effect image, (ii) the right raw image or the right processed image to create a right artistic effect image, or (iii) combination thereof; 

generate, an artistic light field effect image having an appearance of a spatial movement or rotation around the artistic effect scene of the at least one artistic effect image, by blending together the left artistic effect image and the right artistic effect image based on the left image disparity map and the right image disparity map; 

and present, via the image display, the artistic light field effect image.
Claim 1 of the Instant Application is a broader version of claim 1 of the U.S. Patent. 
2. The artistic effect system of claim 1, 

wherein the functions further include a function to: calculate an image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, 



each pixel is associated with a respective vertex of a matrix of vertices; 

each vertex has a position attribute; the position attribute of each vertex is based on a three-dimensional location coordinate system and includes an X location coordinate on an X axis for horizontal position, a Y location coordinate on a Y axis for vertical position, and a Z location coordinate on a Z axis for a depth position; 

and the function of applying the artistic effect selection from the user to: (i) the left raw image or the left processed image to create the left artistic effect image, (ii) the right raw image or the right processed image to create the right artistic effect image, or (iii) combination thereof is based on the Z location coordinate to vary a filtering effect strength of an artistic effect function to transform each pixel depending on the depth position of the respective vertex associated with each pixel.
11. The artistic light field effect system of claim 1, 
[from clam 1 above -  calculate: (i) a left image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels, and (ii) a right image disparity map between the right pixel matrix and the left pixel matrix, 

wherein: each pixel is associated with a respective vertex of a matrix of vertices; 

each vertex has a position attribute; the position attribute of each vertex is based on a three-dimensional location coordinate system and includes an X location coordinate on an X axis for horizontal position, a Y location coordinate on a Y axis for vertical position, and a Z location coordinate on a Z axis for a depth position; 

and the function of applying the artistic effect selection from the user to: (i) the left raw image or the left processed image to create the left artistic effect image, (ii) the right raw image or the right processed image to create the right artistic effect image, or (iii) combination thereof is based on the Z location coordinate to vary a filtering effect strength of an artistic effect function to transform each pixel depending on the depth position of the respective vertex associated with each pixel.
Claim 2 of the Instant Application is a broader version of claim 11 of the U.S. Patent.
3. The artistic effect system of claim 2, wherein: the filtering effecting strength is applied more strongly to the respective vertex having the Z location coordinate with a deeper depth position on the Z axis compared to having a shallower depth position on the Z axis.
12. The artistic light field effect system of claim 11, wherein: the filtering effecting strength is applied more strongly to the respective vertex having the Z location coordinate with a deeper depth position on the Z axis compared to having a shallower depth position on the Z axis.






























7. The artistic effect system of claim 1, wherein: the user input device includes: a touch sensor including an input surface and a sensor array that is coupled to the input surface to receive at least one finger contact inputted from a user; 


and a sensing circuit integrated into or connected to the touch sensor and connected to the processor, the sensing circuit configured to track the at least one finger contact on the input surface; 


the function of receiving, via the user input device, the artistic effect selection from the user includes receiving, on the input surface of the touch sensor, the at least one finger contact inputted from the user.
3. The artistic light field effect system of claim 1, wherein: the function of generating the artistic light field effect image includes: determining a horizontal position movement parameter along an X axis of the left pixel matrix and the right pixel matrix; filling up a left interpolated pixel matrix by moving pixels in the left pixel matrix along the X axis based on the horizontal movement parameter; filling up a right interpolated pixel matrix by moving pixels in the right pixel matrix along the X axis based on the horizontal movement parameter; and creating the artistic light field effect image by blending together the left interpolated pixel matrix and the right interpolated pixel matrix.

6. The artistic light field effect system of claim 3, wherein: determining the horizontal position movement parameter includes: receiving, via the user input device, a two-dimensional input selection of the presented original image from the user; and tracking, via the user input device, motion of the two-dimensional input selection from an initial touch point to a final touch point of the presented original image.

7. The artistic light field effect system of claim 6, wherein: the user input device includes: a touch sensor including an input surface and a sensor array that is coupled to the input surface to receive at least one finger contact inputted from a user; 

and a sensing circuit integrated into or connected to the touch sensor and connected to the processor, the sensing circuit configured to measure voltage to track the at least one finger contact on the input surface; 

the function of receiving, via the user input device, the artistic effect selection from the user includes receiving, on the input surface of the touch sensor, the at least one finger contact inputted from the user; 

and the function of tracking, via the user input device, motion of the two-dimensional input selection from the initial touch point to the final touch point to derive the horizontal position movement parameter, includes tracking, via the sensing circuit, drag from the at least one finger contact on the input surface from the initial touch point to the final touch point on the input surface of the touch sensor.
Claim 7 of the Instant Application is a broader version of claims 3, 6 and 7 of the U.S. Patent.
8. The artistic effect system of claim 7, further comprising: a chunk integrated into or connected to the frame on the lateral side of the eyewear device; 

and a temple extending from the chunk; 


wherein: the frame, the temple, or the chunk includes a circuit board that includes the touch sensor; 

the circuit board includes a flexible printed circuit board; 

the touch sensor is disposed on the flexible printed circuit board; 

the sensor array is a capacitive array or a resistive array; 

and the capacitive array or the resistive array includes a grid that forms a two- dimensional rectangular coordinate system to track X and Y axes location coordinates.
8. The artistic light field effect system of claim 7, further comprising: a chunk integrated into or connected to the frame on the lateral side of the eyewear device; 

[from clam 1: a temple connected to a lateral side of the frame; ]

and wherein: the frame, the temple, or the chunk includes a circuit board that includes the touch sensor; 

the circuit board includes a flexible printed circuit board; 

the touch sensor is disposed on the flexible printed circuit board; 

the sensor array is a capacitive array or a resistive array; 

and the capacitive array or the resistive array includes a grid that forms a two-dimensional rectangular coordinate system to track X and Y axes location coordinates.
Claim 8 of the Instant Application is a broader version of claim 8 of the U.S. Patent.
9. The artistic effect system of claim 1, wherein: the processor comprises a first processor and a second processor; 

the memory comprises a first memory and a second memory; 

the eyewear device includes: a first network communication interface for communication over a network; 

the first processor coupled to the first network communication interface; 

the first memory accessible to the first processor; and programming in the first memory, wherein execution of the programming by the first processor configures the eyewear device to perform the function to capture, via the depth-capturing camera, the left raw image and the right raw image; 

and the artistic effect system further comprises a host computer coupled to the eyewear device over the network, the host computer including: a second network communication interface for communication over the network; 
the second processor coupled to the second network communication interface; 

the second memory accessible to the second processor; 

and programming in the second memory, wherein execution of the programming by the second processor configures the host computer to perform the functions to: receive, via the second network communication interface, the original image over the network from the eyewear device; 




present, via the image display, the original image; 

receive, via the user input device, the artistic effect selection; 
create the artistic effect image; 

generate the artistic effect image; 


and present, via the image display, the artistic effect image.
9. The artistic light field effect system of claim 1, wherein: the processor comprises a first processor and a second processor; 
the memory comprises a first memory and a second memory; 

the eyewear device includes: a first network communication interface for communication over a network; 

the first processor coupled to the first network communication interface; 

the first memory accessible to the first processor; and programming in the first memory, wherein execution of the programming by the first processor configures the eyewear device to perform the function to capture, via the depth-capturing camera, the left raw image and the right raw image; 

and the artistic light field effect further comprises a host computer coupled to the eyewear device over the network, the host computer including: a second network communication interface for communication over the network; 
the second processor coupled to the second network communication interface; 

the second memory accessible to the second processor; 

and programming in the second memory, wherein execution of the programming by the second processor configures the host computer to perform the functions to: receive, via the second network communication interface, the original image over the network from the eyewear device; 

calculate: (i) the left image disparity map, and (ii) the right image disparity map; 

present, via the image display, the original image; 

receive, via the user input device, the artistic effect selection; 
create the artistic effect image; 

generate the artistic light field effect image; 

and present, via the image display, the artistic light field effect image.
Claim 9 of the Instant Application is a broader version of claim 9 of the U.S. Patent.
10. An artistic effect method comprising steps of: capturing, via a depth-capturing camera, a left raw image and a right raw image; 











presenting, via an image display, an original image, wherein the original image is based on the left raw image, a left processed image, the right raw image, a right processed image, or combination thereof, 

receiving, via the user input device, an artistic effect selection from the user to apply to the presented original image; 

generating at least one artistic effect image with an artistic effect scene by applying the artistic effect selection from the user to: (i) the left raw image or the left processed image to create a left photo filter image, (ii) the right raw image or the right processed image to create a right photo filter image, or (iii) combination thereof, 










and presenting, via the image display, the at least one artistic effect image.
13. A method comprising steps of: capturing, via a depth-capturing camera, a left raw image and a right raw image; 

calculating: (i) a left image disparity map between a left pixel matrix and a right pixel matrix, and (ii) a right image disparity map between the right pixel matrix and the left pixel matrix, wherein: the left pixel matrix is based on the left raw image or a left processed image, and the right pixel matrix is based on the right raw image or a right processed image; 


presenting, via the image display, an original image, wherein the original image is based on the left raw image, the left processed image, the right raw image, the right processed image, or combination thereof; 

receiving, via the user input device, a photo filter selection from the user to apply to the presented original image; 

creating, at least one photo filter image with a photo filter scene, by applying the photo filter selection from the user to: (i) the left raw image or the left processed image to create a left photo filter image, (ii) the right raw image or the right processed image to create a right photo filter image, or (iii) combination thereof; 

generating, a photo filter light field effect image having an appearance of a spatial movement or rotation around the photo filter scene of the at least one photo filter light field effect image, by blending together the left photo filter image and the right photo filter image based on the left image disparity map and the right image disparity map; 

and presenting, via the image display, the photo filter light field effect image.
Claim 10 of the Instant Application is a broader version of claim 13 of the U.S. Patent.
11. The artistic effect method of claim 10, further comprising: 
calculating an image disparity map between a left pixel matrix of pixels and a right pixel matrix of pixels; 








each pixel is associated with a respective vertex of a matrix of vertices; 

each vertex has a position attribute; 

the position attribute of each vertex is based on a three-dimensional location coordinate system and includes an X location coordinate on an X axis for horizontal position, a Y location coordinate on a Y axis for vertical position, and a Z location coordinate on a Z axis for a depth position; 

wherein applying the artistic effect selection from the user to: (i) the left raw image or the left processed image to create the left artistic effect image, (ii) the right raw image or the right processed image to create the right artistic effect image, or (iii) combination thereof is based on the Z location coordinate to vary a filtering effect strength of an artistic effect function to transform each pixel depending on the depth position of the respective vertex associated with each pixel.
19. The method of claim 13, 

[from claim 13 above - calculating: (i) a left image disparity map between a left pixel matrix and a right pixel matrix, and (ii) a right image disparity map between the right pixel matrix and the left pixel matrix, wherein: the left pixel matrix is based on the left raw image or a left processed image, and the right pixel matrix is based on the right raw image or a right processed image; ]

wherein: each pixel is associated with a respective vertex of a matrix of vertices; 

each vertex has a position attribute; 

the position attribute of each vertex is based on a three-dimensional location coordinate system and includes an X location coordinate on an X axis for horizontal position, a Y location coordinate on a Y axis for vertical position, and a Z location coordinate on a Z axis for a depth position; 

and the step of applying the artistic effect selection from the user to: (i) the left raw image or the left processed image to create the left photo filter image, (ii) the right raw image or the right processed image to create the right photo filter image, or (iii) combination thereof is based on the Z location coordinate to vary a filtering effect strength of a photo filter function to transform each pixel depending on the depth position of the respective vertex associated with each pixel.
Claim 11 of the Instant Application is a broader version of claim 19 of the U.S. Patent.
12. The artistic effect method of claim 11, wherein the applying step comprises: applying the filtering effecting strength more strongly to the respective vertex having the Z location coordinate with a deeper depth position on the Z axis compared to having a shallower depth position on the Z axis.  
20. The method of claim 19, wherein: the filtering effecting strength is applied more strongly to the respective vertex having the Z location coordinate with a deeper depth position on the Z axis compared to having a shallower depth position on the Z axis.
The above claims of the Instant Application are a broader version of the claims of the U.S. Patent. 



Claim Rejections - 35 USC § 101
Claims 16-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter as follows:  Claims 16-20 recites, “a computer readable medium”.  Although, the specification in [0160] discloses, “Common forms of computer-readable media therefore include for example, a floppy disk, a flexible disk, hard disk, magnetic tape, or any other magnetic medium, a CD-ROM, DVD-ROM, any other optical medium, punch cards paper tape, any other physical storage medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, any other memory chip or cartridge, a carrier wave transporting data or instructions, cables or links transporting such a carrier wave, or any other medium from which a computer may read programing code and/or data, the specification does not limit the claimed storage medium to a non-transitory tangible statutory medium storing the program.  Instead, the specification states that a carrier wave, transporting data or instructions, is a common form of computer-readable medium.    
The broadest reasonable interpretation of a claim drawn to a computer readable medium or a storage medium, typically covers forms of non-transitory, tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of memory.  A transitory, propagating signal is not a process, machine, manufacture, or composition of matter.  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal cannot be patentable subject matter.  Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter the claim as a whole is non-statutory.  

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the Non-Statutory Double Patenting Rejection on claims 1-3 and 7-12, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests:  
from claims 1 and 10 – “generating at least one artistic effect image with an artistic effect scene by applying the artistic effect selection from the user to:  (i) the left raw image or the left processed image to create a left photo filter image, (ii) the right raw image or the right processed image to create a right photo filter image, or (iii) combination thereof, and presenting, via the image display, the at least one artistic effect image.”
Claims 16-20 would be allowable if rewritten or amended to overcome the 35 U.S.C. § 101 Rejection.  
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests:  
from claim 16 – “generate, at least one artistic effect image with an artistic effect scene, by applying the artistic effect selection from the user to “  (i) the left raw image or the left processed image to create a left artistic effect image, (ii) the right raw image or the right processed image to create a right artistic effect image, or (iii) combination thereof; and present, via the image display, the artistic effect image.”  Claims 17-20 depend from claim 16 and include all of the limitations of claim 16
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DeLuca et al. U.S. Pub. No. 20180357670, Salvagnini et al. U.S. Patent No. 9,674,504, Manzari et al. U.S. Patent No. 10,528,243, Melen U.S. Patent No. 6,674,892, Marugame U.S. Patent No. 6,226,396, Pockett et al. U.S. Patent No. 8,300,086, Choi et al. U.S. Pub. No. 2009/0154762, Ioffe et al. U.S. Pub. No. 2014/0119672, Vilkin et al. WO 2013/081415, Greenberger et al. U.S. Pub. No. 2018/0198990, Wilensky et al. U.S. Pub. No. 2016/0063670 and Lin U.S. Pub. No. 2014/0368625.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donna J. Ricks/Examiner, Art Unit 2612 




 /JACINTA M CRAWFORD/ Acting Supervisory Patent Examiner, Art Unit 2612